Exhibit 10.3

 

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this "Fourth Amendment") is made as of April 13,
2018, by and between ARE-TECH SQUARE, LLC, a Delaware limited liability company
("Landlord"), and PROTEOSTASIS THERAPEUTICS, INC., a Delaware corporation
("Tenant").

RECITALS

A.Landlord and Tenant entered into that certain Lease Agreement dated as of
March 31, 2009, as amended by that certain First Amendment to Lease dated as of
April 16, 2009, as further amended by that certain Second Amendment to Lease
dated as of March 9, 2011, as further amended by that certain Third Amendment to
Lease dated as of June 25, 2014 (as amended, the "Lease").  Pursuant to the
Lease, Tenant leases certain premises consisting of approximately 18,263
rentable square feet ("Premises") in a building located at 200 Technology
Square, Cambridge, Massachusetts.  The Premises are more particularly described
in the Lease.  Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Lease.

B. The Term of the Lease is currently scheduled to expire on May 31, 2018.

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to among other things, revise the term of the Lease to accelerate the
expiration date so that it now occurs on May 3, 2018.  

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Term.  Notwithstanding anything to the contrary contained in the Lease, the
expiration date of the Lease is hereby amended to occur on May 3, 2018 (the
“Accelerated Expiration Date”).  The Rent for the partial month of May 2018
shall be prorated on a per diem basis.  Tenant shall surrender the Premises as
required under the Lease on the Accelerated Expiration Date.  Tenant shall use
commercially reasonable efforts to continue diligently prosecuting the Surrender
Plan previously submitted to Landlord pursuant to the terms of the Lease through
the Accelerated Expiration Date.  The new tenant leasing the Premises
immediately following the Accelerated Expiration Date is agreeing to assume all
liabilities and obligations of  Tenant to surrender the Premises in the
environmental condition required under Lease.   Accordingly, Landlord shall look
to the new tenant (and not Tenant) if, despite using reasonable efforts to
complete the Surrender Plan, the Surrender Plan has not been completed by Tenant
by the Accelerated Expiration Date.  

2.

Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Fourth Amendment and that no Broker
brought about this transaction.  Landlord and Tenant each hereby agrees to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this Fourth Amendment.

 

727089475.4

 

[gwjliof3o2tu000001.jpg]

1

 

--------------------------------------------------------------------------------

 

3.

OFAC.  Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

4.

Miscellaneous.

a.This Fourth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This Fourth Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.This Fourth Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

c.Tenant acknowledges that it has read the provisions of this Fourth Amendment,
understands them, and is bound by them. Time is of the essence in this Fourth
Amendment.

d.This Fourth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Fourth Amendment attached thereto.

e.Except as amended and/or modified by this Fourth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fourth Amendment.  In the
event of any conflict between the provisions of this Fourth Amendment and the
provisions of the Lease, the provisions of this Fourth Amendment shall
prevail.  Whether or not specifically amended by this Fourth Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Fourth Amendment.

[Signatures are on the next page]

 

727089475.4

 

[gwjliof3o2tu000001.jpg]

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.

 

TENANT:

 

 

 

 

 

PROTEOSTASIS THERAPEUTICS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:  /s/ Meenu Chhabra                                                    

 

Name:  Meenu Chhabra                                                  

 

Its:  President and CEO                                                    

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

ARE-TECH SQUARE, LLC,

 

a Delaware limited liability company

 

 

By:

 

ARE-MA REGION NO. 31, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its manager

 

 

By:

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

 

a Delaware limited partnership,

 

 

 

managing member

 

 

By:

 

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

By:

 

/s/ Eric S. Johnson

 

Its:

 

SVP, RE Legal Affiars

 

 

 

727089475.4

 

[gwjliof3o2tu000001.jpg]

3

 